Opinión concurrente del
Juez Asociado Señor Hernández Denton.
Coincido con la opinión mayoritaria en que procede la revocación del dictamen recurrido. Sin embargo, no esta-mos de acuerdo con ciertas expresiones de la mayoría que reducen de forma innecesaria la expectativa de intimidad sobre las llamadas realizadas a través de teléfonos celulares. Por tal razón suscribimos esta opinión concurrente.
I — I
En su resolución, el foro de instancia realizó la siguiente determinación de hechos, la cual fue aceptada como co-rrecta por el Ministerio Público en su alegato:
La Policía de Puerto Rico ocupó un teléfono celular de un ciudadano conocido por “Mae” y lo situó en la oficina de la División de Drogas y Narcóticos. El 23 de marzo de 1993 estando encendido dicho teléfono sonó el timbre del mismo indicativo de que alguien había marcado su número. El agente Antonio Her-nández Bianchi contestó la llamada. La persona que llamó le dijo, “Mae, es Carlos y necesito una cuarta de manteca”, refi-riéndose a cocaína. El agente le hizo creer a la persona que llamó que él era “Mae” y que estaba hablando con “Mae”, o sea impersonó [sic] en su conversación a “Mae”. El agente fue a hablar con el director de la unidad y éste le dio instrucciones para que completara la transacción y presentara una denuncia por violación al artículo 406 de la Ley de Sustancias Controladas.
Posteriormente el agente recibió una segunda llamada de la misma persona. El agente le preguntó si él era el de la cuarta *969de perico y éste le dijo que sí, respondiéndole el agente que había hablado con “Mae” sobre el precio y que éste le dijo que eran $350.00. Ambos acordaron la fecha y sitio de entrega y el agente en lugar de cocaína le entregó al acusado harina de trigo y presentó una denuncia por violación al artículo 406 de la Ley de Sustancias Controladas. Posteriormente en vista preliminar en alzada se encontró causa probable contra el acusado por violación al artículo 404 de dicha ley. Petición de certiorari, págs. 2-3.
Colón Rafucci no ha cuestionado la posesión del teléfono por parte de la Policía. A tenor con la ley, el teléfono estaba bajo la custodia provisional de un funcionario del orden público. Art. 7 de la Ley Uniforme de Confiscaciones de 1988 (34 L.P.R.A. sec. 1723e). Sin embargo, el recurrido alega que el acto de contestar el teléfono constituyó una intervención ilegal y una interceptación telefónica, en vio-lación al Art. II, Sec. 10 de nuestra Constitución, L.P.R.A., Tomo 1.
Coincidimos con la opinión del Tribunal en que este caso no suscita una situación de interceptación telefónica. El Estado no intervino una comunicación telefónica entre dos (2) personas; en realidad fue parte de ésta. La utilización de un teléfono como medio de comunicación está protegida por la Constitución de modo que el Estado no intervenga en conversaciones entre particulares. Sin embargo, dicha protección no impide la utilización de teléfonos por parte del Estado en el ejercicio de sus funciones investigativas.
De igual modo concurrimos en que la acción del Estado al contestar el teléfono fue legítima y razonable. Cuando una persona conversa con otra y le comunica unas declara-ciones relacionadas a un crimen, asume el riesgo de que quien recibe la información pueda comunicarla a la Policía. Fuera de los privilegios reconocidos en el derecho probato-rio, (1) la información que se brinda a otra persona de forma voluntaria e ignorando que el receptor es un agente del orden público, no está cobijada por una expectativa de in-*970timidad que impida su utilización en un proceso de investigación policíaca. En Pueblo v. De León Martínez, 132 D.P.R. 746, 759 (1993), el Tribunal expresó lo siguiente:
Lo ordinario ha sido que una persona que participa en una conversación puede repetir ad verbatim lo que se ha dicho en ella. La persona que voluntariamente entra en una conversa-ción con otra se corre el riesgo de que ésta memorice y luego divulgue dicha conversación.(2)
Al examinar la posición de Colón Rafucci, no encontra-mos que exista diferencia entre los hechos de este caso y uno donde el acusado haya conversado personalmente con un agente encubierto o un confidente. En el caso de los agentes encubiertos, la persona investigada conversa con el agente bajo la creencia de que conoce su identidad real. La función del agente es precisamente aparentar ser al-guien confiable, de modo que la persona bajo investigación se sienta en la libertad de compartir posible información relacionada con la comisión de actos delictivos. Aunque en varias ocasiones hemos reiterado la necesidad de examinar con cautela el testimonio de un agente encubierto, su uti-lización como práctica investigativa por la Policía resulta necesaria y, en ocasiones, imprescindible. Pueblo v. Carballosa y Balzac, 130 D.P.R. 842 (1992); Pueblo v. Álamo Álamo, 116 D.P.R. 673 (1985); Pueblo v. Tribunal Superior, 102 D.P.R. 524 (1974); Pueblo v. Seda, 82 D.P.R. 719, 730 (1961). De igual modo, el uso de confidentes es esencial en la importante función gubernamental de combatir el crimen. Pueblo v. López Rivera, 91 D.P.R. 693 (1965).
Tampoco estamos ante la grabación de una conversación privada. En Pueblo v. Santiago Feliciano, 139 D.P.R. 360 (1995), opinión disidente, estimamos que nuestra Consti-tución reconoce una expectativa de intimidad sobre la gra-*971bación de conversaciones no telefónicas. La utilización de este tipo de procedimiento investigativo activa la protec-ción constitucional contra registros e incautaciones irra-zonables. Ni la opinión mayoritaria en Santiago Feliciano ni nuestra opinión disidente en aquel caso consideran que tal expectativa de intimidad impida que una persona con quien se conversa pueda divulgar información de natura-leza criminal que uno le comunique.
HH HH
Por entender que de lo anterior puede concluirse la inexistencia de una expectativa a la intimidad que tome ilegal la actuación gubernamental, consideramos innecesa-rias las expresiones de la mayoría en cuanto a la expecta-tiva de intimidad sobre las llamadas realizadas con teléfo-nos celulares. Tomamos conocimiento judicial sobre el amplio uso que la población en general hace de este nuevo medio de comunicación. No podemos suscribir la opinión de la mayoría en cuanto a que minimiza la expectativa de intimidad sobre una llamada realizada a través de un te-léfono celular. El medio utilizado no es concluyente para determinar la legalidad de la actuación gubernamental; lo decisivo es el tipo de intervención. Al estar legalmente ocu-pado el teléfono, la comunicación fue equivalente a una conversación persona a persona. Dado que no existe la in-terceptación telefónica proscrita por la Constitución, poco importa que la información se hubiera transmitido a tra-vés de un teléfono; menos aún uno celular.
Por esa misma razón diferimos de la opinión mayorita-ria en cuanto asevera que la solución a la situación de autos se encuentra en el razonamiento del Tribunal en P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983). Según la mayo-ría, en aquella ocasión resolvimos que en el caso de “llama-das [telefónicas] criminosas, la “ ‘intrusión’ con el derecho a la intimidad que se configura ... es una ‘razonable y *972legítima...’ ”. (Énfasis suprimido.) Opinión mayoritaria, pág. 966.
La utilización de ese precedente resulta inadecuada por dos (2) razones. En primer lugar, repetimos, este caso no plantea un asunto de intervención telefónica. En segundo lugar, y tal como afirmamos en nuestra opinión disidente en Pueblo v. Santiago Feliciano, supra, la norma expuesta en P.R. Tel. Co. v. Martínez, supra, no asume que la expec-tativa de intimidad en llamadas de naturaleza criminal sea menor:
En este caso se dispuso que el que realizaba llamadas ilegales a otro teléfono renunciaba a su derecho constitucional a que no se le interceptara la comunicación telefónica. Una lectura de esta decisión revela que esta determinación se fundamentó en que existía una expectativa razonable de intimidad sobre la conver-sación telefónica. De lo contrario, no hubiese sido necesario de-cidir que la persona que realizaba las llamadas indeseables re-nunció a ese derecho. Pueblo v. Santiago Feliciano, supra, pág. 457, opinión disidente.
En aquel caso se determinó que una interceptación de una comunicación telefónica era permisible cuando ambas partes en la conversación renunciaban a su derecho. Mien-tras que la persona que solicita la intervención renuncia expresamente a su expectativa de intimidad, quien realiza llamadas ilícitas renuncia implícitamente.(3)
En tanto la llamada que realizó Colón Rafucci no fue interceptada ni hubo una renuncia a un derecho constitu-cional, las referencias a P.R. Tel. Co. v. Martínez, supra, son innecesarias. Fue el recurrido quien de forma volunta-ria se tomó la iniciativa de hacer expresiones que advirtie-ron al policía que se trataba de una comunicación relacio-nada con actividades criminales. Por considerar que los *973agentes estatales actuaron de forma legal y que Colón Ra-fucci no albergaba una expectativa de que sus expresiones no fueran empleadas en un procedimiento investigativo, concurrimos con el resultado al que llega la mayoría. Pro-cede revocar al foro de instancia por no haber una inter-ceptación telefónica que active la protección constitucional del Art. II, Sec. 10 de nuestra Constitución.

(1) Reglas 23-35 de Evidencia, 32 L.P.R.A. Ap. IV.


(2) Lo indicado no significa que la persona no albergue una expectativa de inti-midad sobre la grabación de la conversación. Ya antes hemos sostenido que en tales casos estamos ante un registro y se activan las salvaguardas constitucionales. Véase Pueblo v. Santiago Feliciano, 139 D.P.R. 360 (1995), opinión disidente'.


(3) “Quien origina aislada o repetidamente llamadas telefónicas sin autorización expresa o implícita del destinatario no puede argumentar persuasivamente que no renuncia su derecho a tal protección.” P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 344 (1983).